

LOGITECH INTERNATIONAL S.A. 2006 STOCK INCENTIVE PLAN RESTRICTED STOCK UNIT
AGREEMENT
(NON-EXECUTIVE BOARD MEMBER PARTICIPANT)


This Restricted Stock Unit Agreement, including any country-specific terms and
conditions set forth in the attached Appendix A (collectively, the “Agreement”)
is between Logitech International S.A., a Swiss company (the “Company”), and the
Participant named below and is made pursuant to the Logitech International S.A.
2006 Stock Incentive Plan (the “Plan”). To the extent any capitalized terms used
in this Agreement are not defined, they shall have the meaning given to them in
the Plan. Subject to Section 20(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms of the Plan shall prevail.
In consideration of the mutual agreements herein contained and intending to be
legally bound hereby, the parties agree as follows:
1.Grant of Restricted Stock Units. The Company hereby grants to the Participant
named below the number of Restricted Stock Units corresponding to Shares
specified below, subject to the terms and conditions of this Agreement and of
the Plan, which is incorporated in this Agreement by reference:
Participant’s Name:
[NAME]
 
 
 
Grant Date:
[GRANT DATE]
 
 
 
Total Number of Restricted Stock:
[NUMBER OF SHARES]

2.    Vesting. The Restricted Stock Units subject to this Award shall vest with
respect to 100% of the total Restricted Stock Units subject to this Award on the
first anniversary of the Grant Date, or, if earlier and only if the Participant
is not re-elected as a Director at such annual general meeting, the date of the
next annual general meeting following the Grant Date (the “Vesting Date”), in
each case provided that the Participant is still providing Service on the
Vesting Date. In no event shall any Restricted Stock Units vest after the
Participant’s termination of Service.
3.    Settlement of Vested Restricted Stock Units. The Participant’s vested
Restricted Stock Units shall be settled in Shares promptly after the Vesting
Date of such Restricted Stock Units, provided that the Company shall have no
obligation to issue Shares pursuant to this Agreement unless and until
Participant has satisfied any applicable tax and/or other obligations pursuant
to Section 7 below and such issuance otherwise complies with Applicable Laws.
The foregoing notwithstanding, Restricted Stock Units shall in no event be
settled later than the later of (i) the March 15 of the calendar year after the
applicable Vesting Date or (ii) the June 15 of the Company’s fiscal year after
the applicable Vesting Date.
4.    Nature of Restricted Stock Units. The Restricted Stock Units are mere
bookkeeping entries and represent only an unfunded and unsecured obligation of
the Company to issue or deliver Shares on a future date. As a holder of
Restricted Stock Units, the Participant has no rights other than the rights of a
general creditor of the Company. The Restricted Stock Units carry neither voting
rights nor rights to cash or other dividends.


1



--------------------------------------------------------------------------------




The Participant has no rights as a shareholder of the Company by virtue of the
Restricted Stock Units unless and until the Restricted Stock Units are settled
by issuing or delivering Shares.
5.    Termination of Service. If the Participant’s Service terminates for any
reason (including by reason of death or Disability) all unvested Restricted
Stock Units shall be forfeited effective on the date the Participant’s Service
terminates. The Administrator shall have the exclusive discretion to determine
when the Participant’s Service terminates.
6.    Suspension or Cancellation for Misconduct. If at any time (including after
vesting but before settlement) the Administrator reasonably believes that the
Participant has committed an act of misconduct as described in this Section 6,
the Administrator may suspend the vesting or settlement of Restricted Stock
Units, pending a determination of whether an act of misconduct has been
committed. If the Administrator determines that the Participant has committed an
act of embezzlement, fraud or breach of fiduciary duty, or if the Participant
makes an unauthorized disclosure of any trade secret or confidential information
of the Company or any of its Subsidiaries or Affiliates, or induces any customer
to breach a contract with the Company or any of its Subsidiaries or Affiliates,
then this Agreement shall terminate immediately and the Restricted Stock Units
subject to this Award shall cease to be outstanding. Any determination by the
Administrator with respect to the foregoing shall be final, conclusive and
binding on all interested parties (it being understood that the Administrator
for purposes of this Section 6 shall mean the Board).
7.    Responsibility for Taxes.
(a)
The Participant acknowledges that the Participant will consult with his or her
personal tax advisor regarding any or all income tax, social insurance, payroll
tax, payment on account or other tax-related items related to the Participant’s
participation in the Plan and legally applicable to the Participant
(“Tax-Related Items”). The Participant is relying solely on such advisor and is
not relying in any part on any statement or representation of the Company or any
of its agents. The Company will not be responsible for withholding any
Tax-Related Items, unless required by Applicable Laws. The Company may take such
action as it deems appropriate to ensure that all Tax-Related Items, which are
the Participant’s sole and absolute responsibility, are withheld or collected
from the Participant, if and to the extent required by Applicable Laws. In this
regard, the Participant authorizes the Company or its agents, at their
discretion, to satisfy any withholding obligation for Tax-Related Items by
withholding in Shares upon the relevant taxable or tax withholding event, as
applicable, unless the use of such withholding method is problematic under
applicable tax or securities law or has materially adverse accounting
consequences, in which case, the withholding obligation for Tax-Related Items
may be satisfied by one or a combination of the following: (1) withholding from
the Participant’s cash compensation paid to the Participant by the Company; or
(2) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the Restricted Stock Units either through a voluntary sale
or through a mandatory sale arranged by the Company (on the Participant’s behalf
pursuant to this authorization). Depending on the withholding method, the
Company may withhold or account for Tax-Related Items by considering tax rates
of up to the maximum tax rates applicable in a particular jurisdiction, provided
that if Shares are withheld or sold to cover Tax-Related Items, the Participant
will receive a refund in cash of any amount that was over-withheld based on a
tax rate that exceeds the Participant’s tax rate and will have no entitlement to
the equivalent in Shares. If the obligation for Tax-Related Items is satisfied
by withholding in Shares, for tax purposes, the Participant is deemed to have
been issued the full number of Shares subject to the vested Restricted Stock
Units, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Participant’s participation in the Plan.

(b)
Finally, the Participant shall pay to the Company any amount of Tax-Related
Items that the Company may be required to withhold or account for as a result of
the Participant’s participation in the Plan that cannot be satisfied by the
means previously described. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares, if the Participant fails to comply
with the Participant’s obligations in connection with the Tax-Related Items.



2



--------------------------------------------------------------------------------




8.    Compliance with Applicable Laws; No Company Liability. No Shares shall be
issued or delivered pursuant to the settlement of the Restricted Stock Units
unless such issuance or delivery complies with Applicable Laws. The Company
shall not be liable to the Participant or other persons as to (a) the
non-issuance or delivery of Shares as to which the Company has been unable to
obtain from any regulatory body having jurisdiction the authority deemed by the
Company’s counsel to be necessary to the lawful issuance or delivery of any
Shares hereunder and (b) any tax consequence expected, but not realized, by the
Participant or other person due to the receipt, vesting or settlement of the
Restricted Stock Units.
9.    Non-Transferability of Restricted Stock Units. The Restricted Stock Units
and this Agreement may not be transferred in any manner otherwise than by will,
by the laws of descent or distribution or, if the Company permits, by a written
beneficiary designation. The terms of the Plan and this Agreement shall be
binding upon the executors, administrators, heirs, beneficiaries, successors and
assigns of the Participant.
10.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant should consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
11.    Nature of Grant. In accepting the grant, the Participant understands and
agrees that:
a.
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

b.
the grant of the Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;

c.
all decisions with respect to future Restricted Stock Units grants, if any, will
be at the sole discretion of the Company;

d.
the grant and Participant’s participation in the Plan shall not be interpreted
as forming an employment or service contract with Company or any Subsidiary or
Affiliate, and shall not interfere with the ability of the Company or any
Subsidiary or Affiliate, as applicable, to terminate the Participant’s service
relationship at any time;

e.
the Participant is voluntarily participating in the Plan;

f.
the future value of the underlying Shares is unknown, indeterminable, and cannot
be predicted with certainty;

g.
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Restricted Stock Units resulting from termination of the Participant’s
relationship as a Service Provider (for any reason whatsoever, whether or not
later found to be invalid or in breach of labor laws in the jurisdiction where
Participant is engaged as a Service Provider or the terms of Participant’s
service agreement, if any) and, in consideration of the grant to which
Participant otherwise is not entitled, Participant irrevocably agrees never to
institute any claim against the Company or any Subsidiary or Affiliate, waive
Participant’s ability, if any, to bring any such claim, and release the Company
and any Subsidiary or Affiliate from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then
by participating in the Plan, Participant



3



--------------------------------------------------------------------------------




shall be deemed irrevocably to have agreed not to pursue such claim and agree to
execute any and all documents necessary to request dismissal or withdrawal of
such claim;
h.
unless otherwise provided in the Plan or by the Company in its discretion, the
Restricted Stock Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Restricted Stock Units or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Shares of the Company; and

i.
neither the Company, nor any Subsidiary or Affiliate shall be liable for any
foreign exchange rate fluctuation between the Participant’s local currency and
the United States Dollar or the Swiss Franc, as applicable, that may affect the
value of the Restricted Stock Units or of any amounts due to the Participant
pursuant to the settlement of the Restricted Stock Units or the subsequent sale
of any Shares acquired upon settlement.

12.    Data Privacy.
(a)
The Participant hereby consents to the collection, processing, use and transfer,
in electronic or other form, of the Participant’s personal information (the
“Data”) regarding the Participant’s Service, the nature and amount of the
Participant’s compensation and the fact and conditions of the Participant’s
participation in the Plan (including the Participant’s name, home address,
telephone number, date of birth, social insurance number or other identification
number, compensation, nationality and job title, details of all options, shares
or other entitlement to securities awarded, canceled, exercised, vested,
unvested or outstanding under the Plan or predecessor plans), by and among the
Company and one or more its Subsidiaries and Affiliates, for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan and in calculating the cost of the Plan.

(b)
The Participant further consents to the transfer of the Data to the Company’s
designated broker for the Plan (currently UBS AG or Equatex AG and their
respective affiliates (the “Plan Broker”), or to any other third parties
assisting in the implementation, administration and management of the Plan, or
in calculating the costs of the Plan, including any other third party assisting
with the settlement of Restricted Stock Units under the Plan or with whom Shares
acquired upon settlement of the Restricted Stock Units or cash from the sale of
such Shares may be deposited. The Participant further consents to the
processing, possession, use and transfer of the Data by the Plan Broker and such
other third parties for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan and in calculating the cost
of the Plan.

(c)
The Participant understands and agrees that the recipients of the Data may be
located in the United States or elsewhere, and that the recipients’ countries
may have different data privacy laws and protections than the Participant’s
country, and the Participant consents to the transfer of the Data to such
countries. Furthermore, the Participant acknowledges and understands that the
transfer of the Data to the Company or any of its Subsidiaries or Affiliates, or
to the Plan Broker or any such third parties, is necessary for the Participant’s
participation in the Plan. The Participant understands that he or she may, at
any time, view Data, request additional information about the storage and
processing of Data or require any necessary amendments to Data or withdraw the
consents herein, in any case without cost, by contacting the Company’s Head of
People & Culture in writing.

(d)
Further, the Participant understands that he or she is providing the consents
herein on a purely voluntary basis. If the Participant does not consent, or
later seeks to revoke his or her consent, the Participant’s Service Provider
status with the Company will not be affected; the only consequence of refusing
or withdrawing consent is that the Company would not be able to grant Restricted
Stock Units or other equity awards to the Participant or administer or maintain
such awards. Therefore, the Participant acknowledges that withdrawal of consent
may affect the Participant’s ability to vest in or realize benefits from the
Restricted Stock Units, and the Participant’s ability to participate in the
Plan.



4



--------------------------------------------------------------------------------




13.    Exchange Control and Foreign Asset/Account Reporting Acknowledgement.
Local foreign exchange laws may affect the grant of the Restricted Stock Units,
the receipt of Shares upon settlement of the Restricted Stock Units, the sale of
Shares received in connection with the Restricted Stock Units and/or the receipt
of dividends (if any). Such laws may affect the Participant’s ability to hold
funds outside of the Participant’s country and may require the repatriation of
any cash or dividends received in connection with the Restricted Stock Units.
The Participant may also be subject to foreign asset/account reporting
requirements as a result of the acquisition, holding or transfer of Shares or
cash resulting from participation in the Plan, to or from a brokerage/bank
account or entity located outside the Participant's country. The applicable laws
of the Participant's country may require that he or she report such assets,
accounts, the balances therein, or the transactions related thereto to the
applicable authorities in such country. The Participant is responsible for being
aware of and satisfying any exchange control and foreign/asset reporting
requirements that may be necessary in connection with the Restricted Stock
Units. Neither the Company nor any of its Subsidiaries or Affiliates will be
responsible for such requirements or liable for the failure on the Participant’s
part to know and abide by the requirements that are the Participant’s
responsibility. The Participant should consult with his or her own personal
legal and tax advisers to ensure compliance with local laws.
14.    Adjustments Upon Changes in Capitalization. In the event of a declaration
of a stock dividend, a stock split, combination or reclassification of shares,
extraordinary dividend of cash and/or assets, recapitalization, reorganization
or any similar event affecting the Shares or other securities of the Company,
the Administrator shall equitably adjust the number and kind of Restricted Stock
Units or other securities which are subject to this Agreement, in order to
reflect such change and thereby preclude a dilution or enlargement of benefits
under this Agreement.
15.    Entire Agreement; Governing Law. The Plan and this Agreement constitute
the entire agreement of the parties with respect to the subject matter of this
Agreement and supersede in their entirety all prior undertakings and agreements
of the Company and the Participant with respect to the subject matter of this
Agreement. This Agreement is governed by the internal substantive laws, but not
the choice of law rules of Switzerland (the Company’s jurisdiction of
organization).
16.    Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
17.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
18.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
19.    Appendix. Notwithstanding any provisions in this Agreement, the
Restricted Stock Units grant shall be subject to any special terms and
conditions set forth in any Appendix to this Agreement for the Participant’s
country. Moreover, if the Participant relocates to one of the countries included
in the Appendix, the special terms and conditions for such country will apply to
the Participant, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan. The Appendix constitutes
part of this Agreement.


5



--------------------------------------------------------------------------------




20.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
21.    Permitted Modifications to Comply with Laws.  The Company reserves the
right to unilaterally amend this Agreement to facilitate compliance with
existing or adopted applicable ordinances, laws, rules or regulations (“Laws”)
(even if such Laws have not yet taken effect), including but not limited to any
Laws related to the Minder initiative in Switzerland.
22.    Insider Trading Restrictions/Market Abuse Laws. Depending on the
Participant’s country, the Participant may be subject to insider trading
restrictions and/or market abuse laws, which may affect the Participant’s
ability to acquire or sell Shares or rights to Shares (e.g., Restricted Stock
Units) during such times as the Participant is considered to have “inside
information” regarding the Company (as defined by the laws in the Participant’s
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. Neither the Company nor any of its Subsidiaries or
Affiliates will be responsible for such restrictions or liable for the failure
on the Participant’s part to know and abide by such restrictions. The
Participant should consult with his or her own personal legal advisers to ensure
compliance with local laws.
*  *  *




6



--------------------------------------------------------------------------------





By the Participant’s signature below, the Participant agrees that the Restricted
Stock Units are granted under and governed by the terms and conditions of the
Plan and this Agreement. The Participant has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Plan and Agreement. The Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and Agreement.
In order to accept the Restricted Stock Units on the above terms, you must print
out this Agreement, and sign and deliver the signed Agreement, by mail or fax
(+41-21-863-5310) to the Logitech Stock Plan Administrator, Treasury Department,
Attn: [ ], Logitech Europe S.A., EPFL – Quartier de l’Innovation, Daniel Borel
Innovation Center, 1015 Lausanne, Switzerland. Please keep a copy for your
records.
PARTICIPANT:
 
 
THE COMPANY:
 
 
 
 
By:
 
 
Signature:
 
 
Title:
 
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 







7



--------------------------------------------------------------------------------






APPENDIX A
ADDITIONAL TERMS AND CONDITIONS OF RESTRICTED STOCK
UNIT AGREEMENT




8
6650502-v10\GESDMS